Exhibit 10.12(a) Non-Employee Director Option Grant Document Pursuant to the Continental Airlines, Inc. Incentive Plan 2010 (the “Plan”) If the Holder accepts this Option, the Holder agrees to be bound by all of the terms, provisions, conditions and limitations of the Plan and this Option Grant Document. In addition to any electronic confirmation and/or acceptance procedures established for this Option Grant Document, any exercise of this Option shall evidence Holder’s acceptance of the terms, provisions, conditions and limitations of the Plan and this Option Grant Document. The Plan is hereby incorporated by reference into this Option Grant Document.
